112 F.3d 518
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin WASHINGTON, Plaintiff-Appellant,v.OAKLAND UNIFIED SCHOOL DISTRICT, Defendant-Appellee.
No. 96-15954.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Alvin Washington appeals pro se the district court's summary judgment in favor of Oakland Unified School District.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  After a de novo review, see Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), we affirm for the reasons stated in the district court order filed on May 6, 1996.


3
We deny Washington's motion to expedite as moot.  We deny Washington's motion for a stay of mandate and his application for writ of certiorari as premature.  See Fed.R.App.P. 41.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3